                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRIC'I' OF NEBRASKA

 LNITED STATES OF AMERICA,
                                                                   CASE   NO.       4:19CR3117
                           Plaintiff,

          VS.
                                                                 WAIVER OF PERSONAL
 ANDREA GALL,                                                APPEARANCE AT ARRAIGNMENT
                                                                     AND ORDER
                           Defendant.

         Pursuant to F-ederal l{ule of Criminal Procedure l0(b), the dcfLnclernt hereby u,aives
personal appearance at the arraignmcnt on thc chargc[s] currently pcncling against thc rlcfcndant
in tliis cor.ut.
         (1)       The defendaut affirms receiving a copy of the superseding indictment;
         (2)       The dcfendant undcrstands thc right to appcar pcrsonally bcforc thc Courl tbr an
arraignment on the charge[s], and voluntarily waives that right; ancl
         (3)       The defendant pleads not guilty to all counts of the indictnrcnt.

n
                                                                   ti;t tj,,,
Defendant                                                 m                           ,.



                                                                   /-   ,,)   i   -.,)i,r,:J(".r
                                                          Date


                                                 ORDER
         IT lS ORDERED that Def'endant's waiver         is hereby acceptecl, ancl Delendant's not guilty
plea to all counts is entered on record rvith the Clerk of Court.


         DA fED this 28th day of January                         )o20

                                                          BY THE COUR'f:



                                                          MAGISTRATE JUDCiE
                                                          UNITED STATES t)ISTRICT COURT
